                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

           Robin T. Shipp,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:19-cv-00085-KDB-DCK
                                       )
                 vs.                   )
                                       )
         Kevin Goldade et al,          )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 19, 2020 Order.

                                               March 19, 2020
